Title: [Diary entry: 1 November 1787]
From: Washington, George
To: 

Thursday 1st. A frost this Morning which crusted the ground and formed Ice. The Morning early was calm and not unpleasant but the Wind blew fresh and cold afterwards at No. Wt. Rid, by the way of Muddy hole (where the People were taking up Turnips to transplant for seed) to Alexandria to attend a meeting of the Directors of the Potomack Company and the Exhibition of the Boys at the Alexa. Acadamy. Dind. at Leighs Tavern and Lodged at Colo. Fitzgeralds after returning abt. 11 at Night from the performance which was very well executed.